DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/29/22 has been entered. Claims 1-12 remain pending in the application. This action has not been made final because it contains a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2010/0030995) in view of Soejima (US 2013/0167141) and further in view of Wright (US 2017/0364704) and Feldman (US 9,223,612) and Scales (US 2015/0160884).
Regarding claim 1, Wang discloses:
A method comprising: … metadata of a tenant to be migrated from a source database instance to a destination database instance based on a request received by … a database system without moving the tenant data in a physical storage at least by ([0029] “a partitioned database system 501 for storing tenant data, wherein each database table in the partitioned database system 501 has a partition key field for storing the partition key for each tenant, wherein the partition key of each tenant is designated for the tenant according to the partition designated for the tenant and the corresponding relationships between partitions and partition keys in the database partitioning mechanism of the partitioned database system 501” [0030] “The partition key will be used by the partitioned database system 501 to perform database partitioning operations on the data of the tenant, for example, when receiving a data access request from the tenant, using the partition key of the tenant to route the data access request to a corresponding database partition” [0036-0037] “when tenant A is assigned with a new partition 2 according to a certain policy, e.g., a load balancing policy, thus needing to migrate the data of tenant A from partition 1 to partition 2, the index value 5 to which partition 2 corresponds can be found according to the partition mapping table, and a new available partition key 6233 can be found according to the partition key index value table, and then the new available partition key can be designated for tenant A. In this way, the partition key field of each record of tenant A in a current database table can be modified by the partitioned database system 501 to make the value of the field be equal to the new partition key 6233, so as to make the partitioned database system 501 accomplish the data migration of tenant A automatically”) and the metadata of the tenant to be migrated are the partition key fields of the tenants, which are used to migrate the data by designating new partition keys for the tenant to be migrated in order to effectively migrate the tenant without moving the tenant data itself; Fig. 7 also shows the tenant partition mapping table which is updated to a new partition key in order to migrate the data without moving the tenant data itself;
and modifying, at the destination database instance, a key range …of the tenant data in the physical storage in the metadata of the tenant…by adding at least one new … reference to an active … reference set… of the destination database instance that contains keys for the tenant being migrated from the source database instance so that the destination database instance points to the groupings of data in the physical storage… for the destination database instance to access … the tenant data in the physical storage, without moving the tenant data in the physical storage at least by ([0036-0037] “when tenant A is assigned with a new partition 2 according to a certain policy, e.g., a load balancing policy, thus needing to migrate the data of tenant A from partition 1 to partition 2, the index value 5 to which partition 2 corresponds can be found according to the partition mapping table, and a new available partition key 6233 can be found according to the partition key index value table, and then the new available partition key can be designated for tenant A. In this way, the partition key field of each record of tenant A in a current database table can be modified by the partitioned database system 501 to make the value of the field be equal to the new partition key 6233, so as to make the partitioned database system 501 accomplish the data migration of tenant A automatically” [0043] “initiating a transaction to update the value of the partition key field of the data records of the tenant in each database table of the partitioned database system 501 to the new partition key so as to migrate the data of the tenant to the new partition automatically by the partitioned database system 501” [0067] “In step 1204, a transaction is initiated, to update the value of the partition key field of the data records of the tenant in each database table of the partitioned database system 501 into the new partition key, so as to migrate the data of the tenant to the new partition automatically according to the new partition key by the partitioned database system 501.”) and the adding the at least one new extent reference to an active extent reference set of the destination database instance is the updating of the value of the partition key field of the data records of the tenant in each database table of the partitioned database system 501 to the new partition key so as to effectively migrate the tenant data without moving the tenant data itself. That is, the source database instance is the old partition corresponding to the old partition key, which was changed to a new partition key corresponding to a new partition (destination database instance). As aforementioned, Fig. 7 shows the tenant partition mapping table which is updated to a new partition key in order to migrate the data without moving the tenant data itself.
Wang fails to explicitly disclose “transmitting metadata of a tenant to be migrated from a source database instance to a destination database instance based on a request received by an access layer of a database system without moving tenant data in a physical storage; wherein the metadata of the tenant includes extent references to extents of the tenant data in the physical storage of a physical storage layer of the database system, key ranges of the extents of the tenant data in the physical storage, and tenant identifier data for the extents of the tenant data in the physical storage, and wherein at least one key of the key ranges of the tenant data in the physical storage includes the tenant identifier to associate the tenant with the extents of the tenant data in the physical storage; …key range of the extents…; extent reference…; …active extent reference set in a virtualization layer of the database system …; ...the extents of the tenant data…”
However, Soejima discloses transmitting metadata of a tenant to be migrated from a source database instance to a destination database instance based on a request received by … a database system without moving tenant data in a physical storage at least by ([0114] “transmitting the key information of the unique tenant data 130 to the data difference management unit 140 (Step S1206)… Next, the data difference management unit 140 transmits the key information of the unique tenant data 130 of copying target to the copy transmission control unit 102 (Step S1209). Next, the copy transmission control unit 102 receives the key information of the unique tenant data 130 of copying target (Step S1210).”) and the transmitting of the metadata is the transmitting of the key information of the unique tenant data to the data difference management unit 140 which further transmits the key information of the unique tenant data 130 of copying target to the copy transmission control unit 102; that is, the tenant data itself is not copied until subsequent steps to these, meaning that the key information (metadata of the tenant data) is transmitted without moving the tenant data itself. These steps are shown in the block diagram of Fig. 15.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Soejima into the teaching of Wang because the references disclose the processing of tenant-related data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wang to further include the transmitting of metadata without moving the tenant data itself as in Soejima in order to increase the transmission efficiency and prevent potential data errors.
Wang, Soejima fail to explicitly disclose “…an access layer of a database system…; wherein the metadata of the tenant includes extent references to extents of the tenant data in the physical storage of a physical storage layer of the database system, key ranges of the extents of the tenant data in the physical storage, and tenant identifier data for the extents of the tenant data in the physical storage, and wherein at least one key of the key ranges of the tenant data in the physical storage includes the tenant identifier to associate the tenant with the extents of the tenant data in the physical storage; …key range of the extents…; extent reference…; …active extent reference set in a virtualization layer of the database system …; ...the extents of the tenant data…”
However, Wright teaches the following limitations, wherein the metadata of the tenant includes extent references to extents of the tenant data in the physical storage…, key ranges of the extents of the tenant data in the physical storage, and tenant identifier data for the extents of the tenant data in the physical storage; …key range of the extents…; extent reference…; …active extent reference set…; ...the extents of the tenant data… at least by ([0002] “the file may be divided into blocks or extents of a fixed size.” [0021] “The encryption methods and systems disclosed herein allow for encrypting data in such a way that multiple customers and clients/tenants (the terms clients and tenants are used herein interchangeably) of those customers can store information on a server system without utilizing the same encryption keys” [0025] “Metadata layer 104 includes one or more metadata servers 110 a-110 n. Performance managers 118 may be located on metadata servers 110 a-110 n. Block server layer 106 includes one or more block servers 112 a-112 n. Block servers 112 a-112 n are coupled to storage 116, which stores volume data for clients/tenants 108. Each client/tenant 108 (hereinafter “client 108”) may be associated with a volume on one more of the metadata servers 110 a-110 n”, [0035] “For block storage, client address 202 may include a volume or partition, and a block address”, [0069] “data for different block identifiers may be stored on different block servers 112 that service different ranges of block identifiers. Metadata server 110 determines the different block servers 112 based on the ranges of block identifiers determined” [Fig. 2]) and the list of block identifiers for each volume or partition are the extents which are each associated with different clients/tenants identifiers or addresses as shown in at least Fig. 2. Further, the key ranges of the extents are the ranges of block identifiers.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wright into the teaching of Wang, Soejima because the references disclose the processing of tenant-related data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include metadata comprising extent references, key ranges of extents, and tenant identifiers as in Wright in order to be able to identify and transfer metadata of the extents without transferring the extents themselves to increase processing efficiency.
Wang, Soejima, Wright fail to disclose “…an access layer of a database system…; … a virtualization layer of the database system…; and wherein at least one key of the key ranges of the tenant data in the physical storage includes the tenant identifier to associate the tenant with the extents of the tenant data in the physical storage; … in a virtualization layer of the database system…” 
However, Feldman teaches and wherein at least one key of the key ranges of the tenant data in the physical storage includes the tenant identifier to associate the tenant with the extents of the tenant data in the physical storage; … in a virtualization layer of the database system… at least by ([col. 14, lines 22-26] “In the example of FIG. 7, the first four digits 704 of the key number 702 may identify the tenant or host, such as based on a serial number, production date, manufacturer, or other information, or a value assigned to the tenant by a data storage device or a storage system manager” [col. 13, lines 11-13, 15-26] “Tenants may be limited to using keys in a certain range (e.g. they can only create or access objects with keys in the given range)…For example, each tenant may have a tenant number, which may be based on the tenant device's serial number, assigned by the storage device, or implemented in another manner. The tenant number may correspond to the high-order bits of the values of key fields, and the key space accessible by the tenant may be limited to keys starting with bits matching the tenant number. In the example of FIG. 6, the values of key fields may include 7-digit values, resulting in a total key space 602 for the system ranging from 0000000 to 9999999. A tenant 604 with tenant number 4578 accessing a system employing key spaces may only be able to create or access objects with keys from 4578000 to 4578999, inclusive.”) and fig. 6 shows the tenants as identified by a tenant number that are able to access a certain range of keys while fig. 7 shows that each of the key numbers within the key range include tenant numbers.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Feldman into the teaching of Wang, Soejima, Wright because the references disclose the processing of tenant-related data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include keys including tenant identifiers as in Feldman to allow the system to restrict access of tenants to specific key ranges.
Wang, Soejima, Wright, Feldman fail to disclose “…an access layer of a database system…; … a virtualization layer of the database system…; …a physical storage layer of the database system…;  …the physical storage layer…;” 
However, Scales discloses the following limitations, …an access layer of a database system…; … in a virtualization layer of the database system…at least by ([0014] “VMFS 234 converts the file system operations received from I/O virtualization layer 232 to raw SCSI operations, which are issued to a data access layer 236 that applies command queuing and scheduling policies to the raw SCSI operations and ultimately sends the raw SCSI operations to components of the physical hardware platform 118”) and the access layer is the data access layer 236 while the virtualization layer is the I/O virtualization layer 232 as shown in Fig. 2;
…a physical storage layer of the database system…;  …the physical storage layer… at least by ([0011] “As shown, hardware platform 118 of each host 108 may include conventional components of a computing device, such as a memory 202, a processor 204, local storage 206, a disk interface 208, and a network interface 210.”) and the physical storage layer is hardware platform 118 as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Scales into the teaching of Wang, Soejima, Wright because the references disclose the processing of tenant-related data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the different layers of the system because “to make the Hadoop cluster elastic, the compute layer may be separated from the storage layer so that each can be independently provisioned and scaled” (Scales, [0007]).
As per claim 2, claim 1 is incorporated, Wang further discloses:
wherein the destination database instance is located on a different physical server or virtualized server than the source database instance, wherein the destination database instance is configured to access the physical storage, and wherein the physical storage for the destination database instance is shared with the source database instance at least by ([0032] “FIG. 6 shows a mechanism for designating partitions keys for tenants by using the database partitioning mechanism according to an embodiment of the present invention. As shown, there are two partitions in the partitioned database system 501, of which the partition numbers are 0 and 1, respectively”) and Fig. 6 shows that the partitions can be on different machines while Fig. 5 shows that the partitions, such as the source and destination partitions, are clustered and share physical storage within the partitioned database system 501.
As per claim 4, claim 1 is incorporated, Wang further discloses:
wherein at least some of the metadata of the tenant in the destination database instance points to a same data in the physical storage as at least some of the metadata of the tenant in the source database instance, without inter-database coordination at least by ([0032] “FIG. 6 shows a mechanism for designating partitions keys for tenants by using the database partitioning mechanism according to an embodiment of the present invention. As shown, there are two partitions in the partitioned database system 501, of which the partition numbers are 0 and 1, respectively…the partition key determined for tenant A can be “2730”, since the hash value obtained through hashing on “2730” by the hash function is 2. Of course, since there can be a plurality of partition keys which have the same one hash value, any of the plurality of partition keys can be assigned for a tenant. In addition, each tenant can be designated with different partition keys, or a plurality of the tenants can be designated with a same partition key. Since different tenants can be distinguished by the tenant IDs, designating a same one partition key for a plurality of tenants will not cause confusion among data of the different tenants”) Fig. 5 shows that the partitions, such as the source and destination partitions, are clustered and share physical storage within the partitioned database system 501 which can be associated with the same partition keys, but different tenant IDs.
Regarding claim 7, Wang discloses:
A system to migrate a tenant of a database system from a source database instance to a destination database instance based on a request received by … the database system, the system comprising: at least one physical storage device in a physical storage layer of the database system to store tenant data associated with a tenant identifier of the tenant to be migrated to the destination database instance, the at least one physical storage device including groupings of data have pointers to physical locations of the at least one physical storage device and wherein the groupings of data include metadata to access at least portions of the tenant data in the at least one physical storage device at least by ([0029] “the apparatus for applying database partitioning in a multi-tenancy scenario comprises: a partitioned database system 501 for storing tenant data, wherein each database table in the partitioned database system 501 has a partition key field for storing the partition key for each tenant, wherein the partition key of each tenant is designated for the tenant according to the partition designated for the tenant and the corresponding relationships between partitions and partition keys in the database partitioning mechanism of the partitioned database system 501, and is used by the partitioned database system 501 to perform database partitioning operations on the data of the tenant”) and the physical storage device is the partitioned database system 501 as shown in Fig. 5;
and one or more servers for the source database instance and the destination database instance that are communicatively coupled to the at least one physical storage device at least by ([Fig. 5] which shows the partitions that are coupled to each other in the partition database system 501),
the one or more servers to… metadata of the tenant to be migrated from the source database instance to the destination database instance without moving the tenant data in the storage at least by ([0029] “a partitioned database system 501 for storing tenant data, wherein each database table in the partitioned database system 501 has a partition key field for storing the partition key for each tenant, wherein the partition key of each tenant is designated for the tenant according to the partition designated for the tenant and the corresponding relationships between partitions and partition keys in the database partitioning mechanism of the partitioned database system 501” [0030] “The partition key will be used by the partitioned database system 501 to perform database partitioning operations on the data of the tenant, for example, when receiving a data access request from the tenant, using the partition key of the tenant to route the data access request to a corresponding database partition” [0036-0037] “when tenant A is assigned with a new partition 2 according to a certain policy, e.g., a load balancing policy, thus needing to migrate the data of tenant A from partition 1 to partition 2, the index value 5 to which partition 2 corresponds can be found according to the partition mapping table, and a new available partition key 6233 can be found according to the partition key index value table, and then the new available partition key can be designated for tenant A. In this way, the partition key field of each record of tenant A in a current database table can be modified by the partitioned database system 501 to make the value of the field be equal to the new partition key 6233, so as to make the partitioned database system 501 accomplish the data migration of tenant A automatically”) and the metadata of the tenant to be migrated are the partition key fields of the tenants, which are used to migrate the data by designating new partition keys for the tenant to be migrated in order to effectively migrate the tenant without moving the tenant data itself; Fig. 7 also shows the tenant partition mapping table which is updated to a new partition key in order to migrate the data without moving the tenant data itself;
and modify, at the destination database instance, a key range …of the tenant data in the physical storage in the metadata of the tenant…by adding at least one new … reference to an active … reference set… of the destination database instance that contains keys for the tenant being migrated from the source database instance so that the destination database instance points to the groupings of data in the physical storage device… for the tenant data to access the tenant data, without moving the tenant data in the at least one physical storage device at least by ([0036-0037] “when tenant A is assigned with a new partition 2 according to a certain policy, e.g., a load balancing policy, thus needing to migrate the data of tenant A from partition 1 to partition 2, the index value 5 to which partition 2 corresponds can be found according to the partition mapping table, and a new available partition key 6233 can be found according to the partition key index value table, and then the new available partition key can be designated for tenant A. In this way, the partition key field of each record of tenant A in a current database table can be modified by the partitioned database system 501 to make the value of the field be equal to the new partition key 6233, so as to make the partitioned database system 501 accomplish the data migration of tenant A automatically” [0043] “initiating a transaction to update the value of the partition key field of the data records of the tenant in each database table of the partitioned database system 501 to the new partition key so as to migrate the data of the tenant to the new partition automatically by the partitioned database system 501” [0067] “In step 1204, a transaction is initiated, to update the value of the partition key field of the data records of the tenant in each database table of the partitioned database system 501 into the new partition key, so as to migrate the data of the tenant to the new partition automatically according to the new partition key by the partitioned database system 501.”) and the adding the at least one new extent reference to an active extent reference set of the destination database instance is the updating of the value of the partition key field of the data records of the tenant in each database table of the partitioned database system 501 to the new partition key so as to effectively migrate the tenant data without moving the tenant data itself. That is, the source database instance is the old partition corresponding to the old partition key, which was changed to a new partition key corresponding to a new partition (destination database instance). As aforementioned, Fig. 7 shows the tenant partition mapping table which is updated to a new partition key in order to migrate the data without moving the tenant data itself.
Wang fails to explicitly disclose “…transmit metadata of the tenant to be migrated from the source database instance to the destination database instance without moving the tenant data in the storage; wherein the metadata of the tenant includes extent references to extents of the tenant data in the physical storage of a physical storage layer of the database system, key ranges of the extents of the tenant data in the physical storage, and tenant identifier data for the extents of the tenant data in the physical storage, wherein at least one key of the key ranges of the tenant data in the physical storage includes the tenant identifier to associate the tenant with the extents of the tenant data in the physical storage; …key range of the extents…; extent reference…; …active extent reference set in a virtualization layer of the database system …; ...the extents of the tenant data…”
However, Soejima discloses …transmit metadata of the tenant to be migrated from the source database instance to the destination database instance without moving the tenant data in the storage at least by ([0114] “transmitting the key information of the unique tenant data 130 to the data difference management unit 140 (Step S1206)… Next, the data difference management unit 140 transmits the key information of the unique tenant data 130 of copying target to the copy transmission control unit 102 (Step S1209). Next, the copy transmission control unit 102 receives the key information of the unique tenant data 130 of copying target (Step S1210).”) and the transmitting of the metadata is the transmitting of the key information of the unique tenant data to the data difference management unit 140 which further transmits the key information of the unique tenant data 130 of copying target to the copy transmission control unit 102; that is, the tenant data itself is not copied until subsequent steps to these, meaning that the key information (metadata of the tenant data) is transmitted without moving the tenant data itself. These steps are shown in the block diagram of Fig. 15.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Soejima into the teaching of Wang because the references disclose the processing of tenant-related data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wang to further include the transmitting of metadata without moving the tenant data itself as in Soejima in order to increase the transmission efficiency and prevent potential data errors.
Wang, Soejima fail to explicitly disclose “…an access layer of a database system…; wherein the metadata of the tenant includes extent references to extents of the tenant data in the at least one physical storage device, key ranges of the extents of the tenant data in the at least one physical storage device, and tenant identifier data for the extents of the tenant data in the at least one physical storage device, wherein at least one key of the key ranges of the extents of the tenant data in the at least one physical storage device includes the tenant identifier to associate the tenant of the database system with the tenant data, and modify, at the destination database instance, a key range of the tenant data in the metadata of the tenant by adding at least one new extent reference to an active extent reference set in a virtualization layer of the database system of the destination database instance that contains keys for the tenant being migrated from the source database instance so that the destination database instance points to the groupings of data in the at least one physical storage device in the physical storage layer for the tenant data to access the tenant data, without moving the tenant data in the at least one physical storage device; …key range of the extents…; extent reference…; …active extent reference set in a virtualization layer of the database system …; ...the extents of the tenant data…”
However, Wright teaches the following limitations, wherein the metadata of the tenant includes extent references to extents of the tenant data in the physical storage…, key ranges of the extents of the tenant data in the physical storage, and tenant identifier data for the extents of the tenant data in the physical storage device; …key range of the extents…; extent reference…; …active extent reference set…; ...the extents of the tenant data… at least by ([0002] “the file may be divided into blocks or extents of a fixed size.” [0021] “The encryption methods and systems disclosed herein allow for encrypting data in such a way that multiple customers and clients/tenants (the terms clients and tenants are used herein interchangeably) of those customers can store information on a server system without utilizing the same encryption keys” [0025] “Metadata layer 104 includes one or more metadata servers 110 a-110 n. Performance managers 118 may be located on metadata servers 110 a-110 n. Block server layer 106 includes one or more block servers 112 a-112 n. Block servers 112 a-112 n are coupled to storage 116, which stores volume data for clients/tenants 108. Each client/tenant 108 (hereinafter “client 108”) may be associated with a volume on one more of the metadata servers 110 a-110 n”, [0035] “For block storage, client address 202 may include a volume or partition, and a block address”, [0069] “data for different block identifiers may be stored on different block servers 112 that service different ranges of block identifiers. Metadata server 110 determines the different block servers 112 based on the ranges of block identifiers determined” [Fig. 2]) and the list of block identifiers for each volume or partition are the extents which are each associated with different clients/tenants identifiers or addresses as shown in at least Fig. 2. Further, the key ranges of the extents are the ranges of block identifiers.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wright into the teaching of Wang, Soejima because the references disclose the processing of tenant-related data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include metadata comprising extent references, key ranges of extents, and tenant identifiers as in Wright in order to be able to identify and transfer metadata of the extents without transferring the extents themselves to increase processing efficiency.
Wang, Soejima, Wright fail to disclose “…an access layer of a database system…; … a virtualization layer of the database system…; wherein at least one key of the key ranges of the extents of the tenant data in the at least one physical storage device includes the tenant identifier to associate the tenant of the database system with the tenant data; … in a virtualization layer of the database system…” 
However, Feldman teaches wherein at least one key of the key ranges of the tenant data in the physical storage includes the tenant identifier to associate the tenant with the extents of the tenant data in the physical storage; … in a virtualization layer of the database system… at least by ([col. 14, lines 22-26] “In the example of FIG. 7, the first four digits 704 of the key number 702 may identify the tenant or host, such as based on a serial number, production date, manufacturer, or other information, or a value assigned to the tenant by a data storage device or a storage system manager” [col. 13, lines 11-13, 15-26] “Tenants may be limited to using keys in a certain range (e.g. they can only create or access objects with keys in the given range)…For example, each tenant may have a tenant number, which may be based on the tenant device's serial number, assigned by the storage device, or implemented in another manner. The tenant number may correspond to the high-order bits of the values of key fields, and the key space accessible by the tenant may be limited to keys starting with bits matching the tenant number. In the example of FIG. 6, the values of key fields may include 7-digit values, resulting in a total key space 602 for the system ranging from 0000000 to 9999999. A tenant 604 with tenant number 4578 accessing a system employing key spaces may only be able to create or access objects with keys from 4578000 to 4578999, inclusive.”) and fig. 6 shows the tenants as identified by a tenant number that are able to access a certain range of keys while fig. 7 shows that each of the key numbers within the key range include tenant numbers.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Feldman into the teaching of Wang, Soejima, Wright because the references disclose the processing of tenant-related data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include keys including tenant identifiers as in Feldman to allow the system to restrict access of tenants to specific key ranges.
Wang, Soejima, Wright, Feldman fail to disclose “…an access layer of a database system…; … a virtualization layer of the database system…; …a physical storage layer of the database system…;  …the physical storage layer…;” 
However, Scales discloses the following limitations, …an access layer of a database system…; … in a virtualization layer of the database system…at least by ([0014] “VMFS 234 converts the file system operations received from I/O virtualization layer 232 to raw SCSI operations, which are issued to a data access layer 236 that applies command queuing and scheduling policies to the raw SCSI operations and ultimately sends the raw SCSI operations to components of the physical hardware platform 118”) and the access layer is the data access layer 236 while the virtualization layer is the I/O virtualization layer 232 as shown in Fig. 2;
…a physical storage layer of the database system…;  …the physical storage layer… at least by ([0011] “As shown, hardware platform 118 of each host 108 may include conventional components of a computing device, such as a memory 202, a processor 204, local storage 206, a disk interface 208, and a network interface 210.”) and the physical storage layer is hardware platform 118 as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Scales into the teaching of Wang, Soejima, Wright because the references disclose the processing of tenant-related data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the different layers of the system because “to make the Hadoop cluster elastic, the compute layer may be separated from the storage layer so that each can be independently provisioned and scaled” (Scales, [0007]).
Claims 8, 10 recite similar claim limitations as the method of claims 2, 4, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove.

Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2010/0030995) in view of Soejima (US 2013/0167141) and Wright (US 2017/0364704) and Feldman (US 9,223,612) and Scales (US 2015/0160884) and further in view of Mehta (US 2015/0146539).
As per claim 3, claim 1 is incorporated, Wang, Soejima, Wright, Feldman, Scales fail to disclose “further comprising: ordering the extents of the tenant data in the physical storage to allow for a location of the extents of the tenant data in the physical storage to be described by metadata, as the tenant data is physically contiguous”
However, Mehta teaches the above limitations at least by ([0035] “Each of FDTs 12 is a data structure by which the traffic nodes 10 manage a key space and includes table entries that each specifies a different range of the key space. The key space represents a continuous range of potential values into which various packets flows 16 may be mapped. The potential values are typically integers for computational efficiency. Thus, the key space may be defined by a continuous range of integers, e.g., the range of k-bit integers occupying the 0−(2k−1) integer space, where k is an integer, e.g., k=20, k=24, or k=32.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Mehta into the teaching of Wang, Soejima, Wright, Feldman, Scales because the references disclose the processing of disparate data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include contiguous extents to allow the system to be able to more easily access the extents.
As per claim 9, claim 7 is incorporated, Wang, Soejima, Wright, Feldman, Scales fail to disclose “wherein the one or more servers for the source database instance and the destination database instance order the tenant data to allow for a location of the tenant data in the at least one physical storage device to be described by metadata, as the tenant data is physically contiguous”
However, Mehta teaches the above limitations at least by ([0035] “Each of FDTs 12 is a data structure by which the traffic nodes 10 manage a key space and includes table entries that each specifies a different range of the key space. The key space represents a continuous range of potential values into which various packets flows 16 may be mapped. The potential values are typically integers for computational efficiency. Thus, the key space may be defined by a continuous range of integers, e.g., the range of k-bit integers occupying the 0−(2k−1) integer space, where k is an integer, e.g., k=20, k=24, or k=32.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Mehta into the teaching of Wang, Soejima, Wright, Feldman, Scales because the references disclose the processing of disparate data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include contiguous extents to allow the system to be able to more easily access the extents.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2010/0030995) in view of Soejima (US 2013/0167141) and Wright (US 2017/0364704) and Feldman (US 9,223,612) and Scales (US 2015/0160884) and further in view of Wilding (US 2014/0195492).
As per claim 5, claim 1 is incorporated, Wang, Soejima, Wright, Feldman, Scales fail to disclose “further comprising: when the tenant has been migrated from the source database instance to the destination database instance, removing the tenant from the source database instance by removing the extent references to the extents of the tenant data in the physical storage in the metadata of the tenant in the source database instance”
However, Wilding teaches the above limitation at least by ([0057] “LSMs databases on the other hand defer placement of the records and continuously move records as part of merge processing. Record inserts to such update-in-place databases must be written into the correct location in the correct block at the time of insertion, changing the version of the block, and similarly, record deletions must remove the correct record from the correct block at the time of deletion, again changing the version of the block.” [0072] “Therefore, if a transaction for an LSM database deletes a record from the database, the deletion will be written first into the transaction log and subsequently flushed into an extent 258 but an extent does not need to be generated immediately resulting in the stored record 256 remaining within an older extent, now superseded by the delete transaction written to the transaction log. Subsequent processing of the LSM database will flush the delete transaction into a new top level extent and subsequent merge processing will merge the deletion of the record with the extent having the stored record 256 persisted therein, resulting in a new merged extent within which the deletion is effected and thus, the stored record 256 no longer exists and the delete transaction is no longer necessary, each essentially annihilating the other.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wilding into the teaching of Wang, Soejima, Wright, Feldman, Scales because the references disclose the moving of data across storage devices. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the storage of tenant data using LSM trees, as in Wilding in order to more efficiently track the additions and deletions of extents.
As per claim 6, claim 1 is incorporated, Wang, Soejima, Wright, Feldman, Scales fail to disclose “further comprising: storing the extents of the tenant data in the physical storage using a log-structured merge tree data structure”
However, Wilding teaches the above limitation at least by ([0074] “With the LSM database 255, the transactions written to the logs 257 may be stored for redundancy after the transactions are flushed into a new top level extent and previously merged extents at lower levels of the LSM tree which are marked for deletion post merge may also be stored for purposes of redundancy. These stored logs 257 and previously merged extents enable a view into the past when compared with the current state of the database to determine what changes to a tenant's stored data were made as well as compensating transactions to be issued to correct for logical corruption or a replay of past transactions to re-create a merged extent that has been identified as having physical corruption.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wilding into the teaching of Wang, Soejima, Wright, Feldman, Scales because the references disclose the moving of data across storage devices. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the storage of tenant data using LSM trees, as in Wilding in order to more efficiently track the additions and deletions of extents.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2010/0030995) in view of Soejima (US 2013/0167141) and Wright (US 2017/0364704) and Feldman (US 9,223,612) and Scales (US 2015/0160884) and Mehta (US 2015/0146539) and further in view of Wilding (US 2014/0195492).
As per claim 11, claim 9 is incorporated, Wang, Soejima, Wright, Feldman, Scales, Mehta fail to disclose “wherein when the tenant has been migrated from the source database instance to the destination database instance, the one or more servers for the source database instance and the destination database instance remove the tenant from the source database instance by removing the extent references to the extents of the tenant data in the physical storage device in the metadata of the tenant in the source database instance”
However, Wilding teaches the above limitation at least by ([0057] “LSMs databases on the other hand defer placement of the records and continuously move records as part of merge processing. Record inserts to such update-in-place databases must be written into the correct location in the correct block at the time of insertion, changing the version of the block, and similarly, record deletions must remove the correct record from the correct block at the time of deletion, again changing the version of the block.” [0072] “Therefore, if a transaction for an LSM database deletes a record from the database, the deletion will be written first into the transaction log and subsequently flushed into an extent 258 but an extent does not need to be generated immediately resulting in the stored record 256 remaining within an older extent, now superseded by the delete transaction written to the transaction log. Subsequent processing of the LSM database will flush the delete transaction into a new top level extent and subsequent merge processing will merge the deletion of the record with the extent having the stored record 256 persisted therein, resulting in a new merged extent within which the deletion is effected and thus, the stored record 256 no longer exists and the delete transaction is no longer necessary, each essentially annihilating the other.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wilding into the teaching of Wang, Soejima, Wright, Feldman, Scales, Mehta because the references disclose the moving of data across storage devices. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the storage of tenant data using LSM trees, as in Wilding in order to more efficiently track the additions and deletions of extents.
As per claim 12, claim 9 is incorporated, Wang, Soejima, Wright, Feldman, Mehta fail to disclose “wherein the one or more servers for the source database instance and the destination database instance store the tenant data in the at least one physical storage device using a log-structured merge tree data structure”
However, Wilding teaches the above limitation at least by ([0074] “With the LSM database 255, the transactions written to the logs 257 may be stored for redundancy after the transactions are flushed into a new top level extent and previously merged extents at lower levels of the LSM tree which are marked for deletion post merge may also be stored for purposes of redundancy. These stored logs 257 and previously merged extents enable a view into the past when compared with the current state of the database to determine what changes to a tenant's stored data were made as well as compensating transactions to be issued to correct for logical corruption or a replay of past transactions to re-create a merged extent that has been identified as having physical corruption.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wilding into the teaching of Wang, Soejima, Wright, Feldman, Mehta because the references disclose the moving of data across storage devices. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the storage of tenant data using LSM trees, as in Wilding in order to more efficiently track the additions and deletions of extents.

Response to Arguments
The following is in response to the amendment filed on 07/29/22.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169